Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al, U.S. Patent No. 4,146,663 in view of Smith, II, U.S. Patent No. 3,956,560 and Dua et al, U.S. Patent Application Publication No. 2010/0199406.
Ikeda discloses a composite material, suitable for use for making artificial leather, comprising first and second nonwoven layers formed from polymeric fibers and an intermediate scrim layer which are entangled together by a fluid jet to intermingle the fibers of all the layers.  The scrim layer can be either woven or knitted.  A woven or knitted scrim will have two axes which are not parallel to each other, as would any fabric.  See abstract; col. 6, 
The scrim of Ikeda is a single layer and has a perimeter, thus meeting new claims 21-22.  
Ikeda does not teach forming the artificial leather into footwear.    
However, Smith, II teaches employing artificial leathers formed from needled fabrics into shoe uppers. Known shoe uppers have a medial portion, a lateral portion and a forefoot region.  
Therefore, it would have been obvious to have formed the material of Ikeda into an article of footwear, having conventional structures such as a medial, lateral and forefoot region,  as taught by Smith, II, in view of the art recognized suitability of using artificial leather to form shoes.  It further would have been obvious to have selected the shapes of the layers including the scrim layer so that it had a shape which corresponded to the desired shape of the footwear.  
Ikeda does not explicitly teach that the scrim has first and second modulus of elasticity along the first and second axes and that the first and second modulus of elasticity is different.
However, Dua teaches providing a scrim in combination with a nonwoven layer wherein the two layers can be combined by entanglement, (see paragraph 0107), for use in various applications including garments and footwear.  Dua teaches that the scrim can be tailored so that the scrim stretches along one axis but is less stretchable along another axis.  See paragraph 0106. Dua teaches incorporating the nonwovens incorporating the scrim into footwear and selecting the orientation of the scrim so as to impart more or less stress to different regions of 
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a scrim having a first modulus of elasticity and a second different modulus of elasticity in a second direction orthogonal to the first as taught by Dua in order to impart particular mechanical properties to the fabric Ikeda as well as to have provided areas of different thickness due to fusion bonding of some portions, in order to provide different permeability and other stretch to certain regions and to have oriented the scrim in garments or footwear in order to provide more or less stretch in different portions of the garment or footwear.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al, U.S. Patent No. 4,146,663 in view of Smith, II, U.S. Patent No. 3,956,560 and Wang et al, U.S. Patent Application Publication No. 2014/0134904.
Ikeda discloses a composite material, suitable for use for making artificial leather, comprising first and second nonwoven layers formed from polymeric fibers and an intermediate scrim layer which are entangled together by a fluid jet to intermingle the fibers of all the layers.  The scrim layer can be either woven or knitted.  A woven or knitted scrim will have two axes which are not parallel to each other, as would any fabric.  See abstract; col. 6, 
The scrim of Ikeda is a single layer and has a perimeter, thus meeting new claims 21-22.  
Ikeda does not teach forming the artificial leather into footwear.    
However, Smith, II teaches employing artificial leathers formed from needled fabrics into shoe uppers. Known shoe uppers have a medial portion, a lateral portion and a forefoot region.  
Therefore, it would have been obvious to have formed the material of Ikeda into an article of footwear, having conventional structures such as a medial, lateral and forefoot region,  as taught by Smith, II, in view of the art recognized suitability of using artificial leather to form shoes.  It further would have been obvious to have selected the shapes of the layers including the scrim layer so that it had a shape which corresponded to the desired shape of the footwear.  
Ikeda does not explicitly teach providing more than one scrim.  
However, Wang teaches that it was known in the fiber and fabric art to provide employ scrims which are specially tailored.  Wang teaches that scrims can be provided as strips or patches to provide additional reinforcement, which would correspond to the claimed additional scrims,  and that scrims can be made so that the materials or fibers are different in different regions of the scrim or that more fibers are present in certain areas in order to impart different properties to the scrim in different areas.  See paragraph 0042-0047. Thus, Wang teaches that it was known to tailor scrims to have different properties in different areas and thus, it would 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed tailored scrims in the invention of Ikeda as modified by Smith in order to provide custom reinforcement as needed throughout the body of the footwear.
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Smith and Dua as applied to claims above, and further in view of Tanaka et al, U.S. Patent Application Publication No. 2008/0163469.
Ikeda differs from the claimed invention because Ikeda teaches hydroentangling and teaches that needling damages the fine fibers and the scrim.
However, Tanaka teaches that by carefully controlling the needle punching process as shown in formulas 1 and 2, the layers of a scrim and one or more woven layers can be successfully combined by needle punching without damage.  The resulting structure can be impregnated with an elastomer and used to provide artificial leathers having a napped surface or a coated surface, which have high tenacity, shape stability, a high quality appearance and a flexible, soft and bulky feel.  See abstract, paragraphs 0008-0009.
Therefore, it would have been obvious to have needle punched the structure of Ikeda employing the process parameters as taught by Tanaka in order to combine the layers to .
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive.
Applicant argues that Dua does not teach a scrim with different stretch in different direction.  However, Dua teaches at paragraph 0105 combining a nonwoven fabric with a textile such as a woven or knitted layer, (not with another nonwoven layer).    Dua continues in paragraph 0106 to describe how the textile, (the woven or knitted layer), can exhibit “one-direction stretch, wherein the configuration of yarns 131 allows textile 130 to stretch in one direction, but limits stretch in a perpendicular direction.  When non-woven textile 100 and textile 130 are joined, the composite element may also exhibit a corresponding one-directional stretch”.  Dua teaches employing the composite elements in portions of garments for enhanced comfort and durability.  Therefore, it would have been obvious to have provided a scrim having more stretch in one direction in the structure of Ikeda in order to impart additional properties to the composite structure of Ikeda, such as making the composite structure stretchable in one direction in order to enhance comfort, shape retention, durability, etc. in materials made from the composite material of Ikeda.  
With regard to claim 16, Applicant argues that in Dua only nonwoven materials are heat fused, not the scrim layer.  However, in a composite material which includes a woven or knitted scrim also formed from thermoplastic fibers, a heat fusion process will decrease the thickness of all the layers.
With regard to claim 10, since as set forth at paragraph 8, Smith teaches employing artificial leathers formed from needled fabrics into shoe uppers and it is know that shoe uppers have medial, lateral and forefoot portions, it would have been obvious to have placed the material of Ikeda into an article of footwear having a medial, lateral and forefoot region, and to have disposed it at regions as taught by Dua where particular properties such as stretch and durability were desired.
With regard to new claim 23, a new rejection is set forth above.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789